Case 1:20-cv-00488-ELH Document 17-12 Filed 09/29/20 Page 1 of 1
9/16/2020 Baltimore settles police drutality lawsuit for $150,000 - Baltimore Sun

 

——S mW I rp - aP a] 8 ie] ribers) Get ’ A iy |
Pome <a tlelsb: THE BALTIMORE SUN NEaTon, Pein pean ©
« ™
A Texas cardiologist said his : Abandoned Baltimore fire Maryland report
daughter was attacked by station to get new life as coronavirus cas
‘BLM’ in Baltimore. Twitter... museum honoring Black... : deaths

IMORE CITY |

Baltimore settles police brutality lawsuit for
$150,000

By LUKE BROADWATER
THE BALTIMORE SUN JUL 13, 2046

vy ff

Baltimore's Board of Estimates on Wednesday unanimously approved a $150,000
payment to settle a lawsuit alleging police brutality.

The five-member panel awarded the money to MM, who filed suit in 2014
against Lt. Joel Fried, Det. Maurice Ward and Det. Robert W. Mitchell for alleged
battery and false arrest, among other claims.

“This was not a pretty set of facts," said City Solicitor George Nilson, a member of the
board.

The incident stems from May 19, 2012, when Mj was talking with a friend in the
900 block of N. Mount St. when officers approached and arrested his friend, according
to the city. Williams ran and Ward chased him and tackled him. Williams said he was
compliant with the officer's orders, but nonetheless was “dragged and beaten" before
being placed in handcuffs.

EXHIBIT

1 ll

https:/www. baltimoresun.com/maryland/baltimore-city/bs-md-ci-police-settlement-201607 13-story.html

 
